DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamada et al. (US 10,655,574 B2).
Regarding claim 1, Hamada et al. discloses a utility vehicle having a CVT (TM), comprising:
a vehicle body frame (2);
front (3) and rear (4) wheels supporting the vehicle body frame on the ground surface;
an engine (E) providing power to the CVT;
a CVT case (see Figure 5) accommodating the CVT;
an exterior side panel (17) supported to the vehicle body frame, the exterior side panel having an inner wall (the right side of 17 in Figure 2; also see the area where 16 is located in Figure 1) located inside a vehicle cabin (the inside of vehicle frame) and an 
an intake chamber (the inside of 17) formed between the inner wall and the outer wall of the exterior side panel;
an intake opening portion (17b) provided in the exterior side panel for introducing ambient air present around the exterior side panel to the intake chamber; and
an intake hose (31) connecting the intake chamber with the CVT case.
Regarding claim 5, Hamada et al. discloses that the CVT case is disposed between the engine and the intake opening portion (see Figure 5).
Regarding claim 7, Hamada et al. discloses that an air flow in the exterior side panel flows along a vehicle front-rear direction (as shown in Figures 1-3, the location where air enters the panel is in-line with the length of the vehicle in the front-rear direction and the location where the air exits the panel is also in the front-rear direction thus meeting the claim limitation) and/or along a vehicle height direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 10,655,574 B2) in view of Tanaka et al. (US 10,947,936 B2).

Hamada et al. does not disclose that the nozzle is provided in the inner wall.
Tanaka et al. teaches a nozzle (119) provided in an inner wall (see Figure 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Hamada et al. to be provided in the inner wall, as taught by Tanaka et al., for the purpose of allowing for a more free flow of air out of the intake chamber thus providing a more stable air flow to the transmission.
Allowable Subject Matter
Claims 2, 3, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see the Remarks, filed September 28, 2021, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1-5 using Kinsman et al. and the 35 U.S.C. rejections of claim 2 and 3 using Hamada et al. in view of Safranski et al. have been fully considered and are persuasive.  The above rejections have been withdrawn.
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive in regards the 35 U.S.C. 102(a)(2) rejections using Hamada et al. and the 35 U.S.C. rejection of claim 4 using Hamada et al. in view of Tanaka et al.
The Applicant argued on Page 10 of the Remarks that “In addressing claim 1, the Examiner designates the hollow member 17 of HAMADA as the recited side panel.  
The term “side” is broad enough to encompass the location of element 17 in Figures 1 and 2.  A vehicle is viewed as having six sides (top, bottom, front, rear, left side, and right side).  Element 17 is viewed as being on one of those sides.  It appears that the Applicant is arguing that element 17 is not on a specific side of the vehicle without specifically claiming that side.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
The Applicant argued on Page 11 of the Remarks that “The hollow member 17 does not have an inner wall located inside a vehicle cabin and an outer wall located outside the vehicle cabin.”
As shown in Figure 1, roughly half of element 17 is inside if the boundary set by element 10 (frame) and the other half is outside of the boundary set by element 10.  The vehicle cabin is viewed as being the boundary inside of the frame.
The Applicant argued on Page 11 of the Remarks that “Additionally, as shown in Figures 3-5, Applicants respectfully submit the hollow member 17 is supported by the attached intake duct 31.  For at least these reasons, Applicants respectfully submit the hollow member 17 is not reasonably construable as being supported to the vehicle body frame.”

The Applicant argued on Page 14 of the Remarks that “Additionally, Applicants respectfully disagree with the rejection of claim 4. For example, Applicants respectfully disagree that TANAKA reasonably teaches a nozzle provided in an inner wall, as nozzle 119 is not a part of the inner wall of TANAKA.”
The Applicant appears to be arguing that element 119 is not an integral part of the inner wall which is true, but that is not explicitly claimed in claim 4.  If that is what Applicant is trying to argue then Applicant is advised to amend claim 4 to disclose that the nozzle is formed as part of the inner wall.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/Primary Examiner, Art Unit 3656